DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 5, 11-12, 15 and 20 have been amended.
Claims 21-24 are newly presented.
Claims 1-2, 5-12 and 15-24 as presented May 13, 2022 are currently pending and considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 11-12, 15-17 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 2018/0322121 A1) in further view of Devarakonda (US 2018/0137433 A1), Cox (US 2017/0235895 A1) and Neldurg (US 2011/0246277 A1).  
Regarding claim 1, Barker teaches: A method, in a data processing system comprising at least one processor and at least one memory, wherein the at least one memory comprises instructions that are executed by the at least one processor to configure the at least one processor to implement a medical condition-based question answering (QA) system, the method comprising:
processing, by a hypothesis generation component of the medical condition-based QA system, a natural language input question about the patient with respect to a corpus of electronic documents to generate a set of candidate answers, wherein each candidate answer in the set of candidate answers has an associated confidence score based on scoring of portions of content in the corpus of electronic documents associated with each of the candidate answers in the set of candidate answers; (various components of the QA system can be used to implement aspects of the present disclosure [0088]; a QA system receives an input question regarding a medical condition and uses natural language analysis to generate a group of answers, which can be documents [0028]-[0029]; scoring each answer according to a confidence value 0031])
ranking, by a response ranking component of the medical condition-based QA system, the set of candidate answers by confidence score to generate ranked candidate answers; (organizing answers into a list according to the confidence value of each answer [0031])
[…] candidate answers in the set of candidate answers […] (a QA system receives an input question regarding a medical condition and uses natural language analysis to generate a group of answers [0028]-[0029])
[…] candidate answers [...] (a QA system receives an input question regarding a medical condition and uses natural language analysis to generate a group of answers [0028]-[0029])
[…] candidate answers (a QA system receives an input question regarding a medical condition and uses natural language analysis to generate a group of answers [0028]-[0029])
[…] candidate answers in the set of candidate answers […] (a QA system receives an input question regarding a medical condition and uses natural language analysis to generate a group of answers [0028]-[0029])
 […] candidate answers […] (a QA system receives an input question regarding a medical condition and uses natural language analysis to generate a group of answers [0028]-[0029])
[…] candidate answers (a QA system receives an input question regarding a medical condition and uses natural language analysis to generate a group of answers [0028]-[0029])
Barker does not teach:
training a medical condition extraction machine learning model at least by receiving a labeled training data set, performing natural language processing on the labeled training data set, performing feature extraction on the labeled training data set, and training the medical condition extraction machine learning model based on the extracted features […] in the labeled training data set; 
[…] based on the medical condition content indicator data structures associated with the patient […]
[…] the medical condition content indicator data structures
[…] the medical condition content indicator data structures […]
However, Devarakonda in the analogous art teaches:
training a medical condition extraction machine learning model at least by receiving a labeled training data set, performing natural language processing on the labeled training data set, performing feature extraction on the labeled training data set, and training the medical condition extraction machine learning model based on the extracted features […] in the labeled training data set; (small set of labeled QA pairs can be considered the labeled training set [0042]; training the machine learning model based on the labeled training set which correlates unanswered questions with every possible answer in the patient’s EMR [0053], [0092]-[0093], Fig. 3 – 350; questions from the labeled training set indicate key features extracted from the question [0048], [0046]; the labeled training set is analyzed using natural language processing and the extraction of features are performed from the labeled training set [0094])
[…] based on the medical condition content indicator data structures associated with the patient […] (information regarding a medical condition of the patient such as symptoms and vital signs [0118]; evidence of the medical condition from structured medical data from the patient’s EMR is used to generate answers to the input question [0121])
[…] the medical condition content indicator data structures (information regarding a medical condition of the patient such as symptoms and vital signs [0118]; evidence of the medical condition from structured medical data from the patient’s EMR [0121])
[…] the medical condition content indicator data structures […] (information regarding a medical condition of the patient such as symptoms and vital signs [0118]; evidence of the medical condition from structured medical data from the patient’s EMR [0121])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Barker to include training a machine learning model based on extracted features of the labeled training set and a medical condition content indicator data structures as taught by Devarakonda. The training of the machine learning model based on extracted features of the labeled training set provides a process that is iteratively expanded automatically that  correlates unanswered questions with every possible answer in the patient’s EMR (Devarakonda [0053], [0048]). The analysis of the patient’s medical condition and contents from the patient EMR with the medical corpus data in response to a request for treatment recommendations provides treatment guidelines personalized for the patient based on evidential data (Devarakonda [0122]-[0127]). 
Barker and Devarakonda do not teach:
known medical conditions
executing the medical condition extraction machine learning model on patient information associated with a patient to identify one or more medical conditions and corresponding medical condition content indicator data structures associated with the patient
However, Cox in the analogous art teaches:
known medical conditions (the patient information analysis engine provides the logic for analyzing patient information to identify diagnoses [0247], [0263]) 
executing the medical condition extraction machine learning model on patient information associated with a patient to identify one or more medical conditions and corresponding medical condition content indicator data structures associated with the patient (the patient information analysis engine provides the logic for analyzing patient information to extract features such as instances of medical conditions and instances indicating diagnoses to identify patient characteristics and diagnoses [0247], [0263]; logic applied to patient information may use cognitive computing techniques such as natural language processing or speech-to-text algorithms and systems for taking natural language input, parsing the input, extracting key features from the natural language input, associating key features with corresponding concepts and values, and generating a structured output [0152])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Barker and Devarakonda to include known medical conditions and executing the machine learning model on patient information to identify medical conditions and medical condition content indicator data structures as taught by Cox. The identification of medical conditions and medical condition content indicator data structures allows for the evaluating of questions and answers to determine the patient characteristics corresponding to a medical condition (Cox [0001]). Additionally, because of the variety of sources of information in the patient’s EMR, the variables representing the patient characteristics are evaluated to provide a more accurate value of the variable (Cox [0004], [0174]-[0183]). 
Barker, Devarakonda and Cox do not teach:
analyzing, by a content indicator association component of the medical condition- based QA system, the portions of content associated with each of the […] items to determine which portions of content match content indicators of the […] entity 
modifying, by a medical condition ranking component of the medical condition- based QA system, confidence scores of the set of […] items based on the matching of content indicators of the […] entity to the portions of content associated with the […] items 
re-ranking, by the medical condition ranking component, […] items based on the modified confidence scores to generate re-ranked […] items having a modified ranking; and outputting, by the medical condition-based QA system, the re-ranked […] items
However, Neldurg in the analogous art teaches:
analyzing, by a content indicator association component of the medical condition- based QA system, the portions of content associated with each of the […] items to determine which portions of content match content indicators of the […] entity (the analyzer is configured to search each promotional offer of a plurality of offers for presence of any keywords of the entity to generate a match between the promotional offer and the keyword [0008], [0046])
modifying, by a medical condition ranking component of the medical condition- based QA system, confidence scores of the set of […] items based on the matching of content indicators of the […] entity to the portions of content associated with the […] items (adjusting the scores of the promotional offers in response to the matching of the keyword to the promotional offers [0007], [0018], [0046])
re-ranking, by the medical condition ranking component, […] items based on the modified confidence scores to generate re-ranked […] items having a modified ranking; and outputting, by the medical condition-based QA system, the re-ranked […] items (the order in which the promotional offers are displayed to the user is modified based on the adjusted scores of the promotional offers [0018], [0021]; the promotional offers are presented to user associated with the entity in a sequence according to their corresponding scores [0038], [0025])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Barker, Devarakonda and Cox to include analyzing to determine which portions of content match content indicators, modifying confidence scores based on the matching, re-ranking based on the modified confidence scores and outputting the re-ranked items as taught by Neldurg. These allow for new keywords reflecting trends relevant to the entity to be used to find the most appropriate promotional offer (Neldurg [0016]-[0018], [0020]).  
Regarding claim 2, Barker, Devarakonda, Cox and Neldurg teach the method of claim 1 as described above. 
Barker does not teach:
correlating, by the content indicator association component, the one or more medical conditions with the medical condition content indicator data structures, wherein each medical condition content indicator data structure comprises one or more content indicators identifying content that is of particular interest to users having a corresponding medical condition
However, Cox in the analogous art teaches:
correlating, by the content indicator association component, the one or more medical conditions with medical condition content indicator data structures, wherein each medical condition content indicator data structure comprises one or more content indicators identifying content that is of particular interest to users having a corresponding medical condition (trigger conditions of the health assessments are correlated with extracted features from the patient information [0263]; extracted features may comprise instances of medical conditions or symptoms [0247]; trigger conditions may be a medical diagnosis [0249])
Regarding claim 5, Barker, Devarakonda, Cox and Neldurg teach the method of claim 1 as described above. 
Barker does not teach:
wherein performing natural language processing on the labeled training data set comprises […]
However, Devarakonda in the analogous art teaches:
wherein performing natural language processing on the labeled training data set comprises […] (labeled training set is analyzed using natural language processing [0094])
Barker and Devarakonda do not teach:
identifying recognizable medical codes
However, Cox in the analogous art teaches:
identifying recognizable medical codes (natural language processing specifies patient characteristics in forms such as medical code [0153]-[0154])
Regarding claim 6, Barker, Devarakonda, Cox and Neldurg teach the method of claim 1 as described above. 
Barker and Devarakonda do not teach:
wherein the one or more medical conditions associated with the patient comprise medical problems, behavior conditions, or psychological conditions
However, Cox in the analogous art teaches:
wherein the one or more medical conditions associated with the patient comprise medical problems, behavior conditions, or psychological conditions (sleep disorder, diabetic foot disease and type 2 diabetes eye disease [0236], [0234]; medical problems such as smoking [0174]; trigger condition may be a medical diagnosis with a trend in patient characteristics such as fluctuating blood sugar levels [0249]; diabetics with uncontrolled HB1AC levels [0168])
Regarding claim 7, Barker, Devarakonda, Cox and Neldurg teach the method of claim 6 as described above. 
Barker and Devarakonda do not teach:
wherein the one or more medical conditions associated with the patient comprise sub-types of medical conditions
However, Cox in the analogous art teaches:
wherein the one or more medical conditions associated with the patient comprise sub-types of medical conditions (type 2 diabetes, diabetic foot disease and diabetic eye disease [0236])
Claim 11 recites substantially similar limitations as those already addressed in claim 1, and, as such is rejected for similar reasons as given above. 
Claim 12 recites substantially similar limitations as those already addressed in claim 2, and, as such is rejected for similar reasons as given above. 
Claim 15 recites substantially similar limitations as those already addressed in claim 5, and, as such is rejected for similar reasons as given above. 
Claim 16 recites substantially similar limitations as those already addressed in claim 6, and, as such is rejected for similar reasons as given above. 
Claim 17 recites substantially similar limitations as those already addressed in claim 7, and, as such is rejected for similar reasons as given above. 
Regarding claim 20, Barker teaches: An apparatus comprising:
at least one processor; and (at least one processor [0069])
a memory coupled to the at least one processor, wherein the memory comprises instructions, which when executed by the at least one processor cause the at least one processor to implement a medical condition-based question answering (QA) system, wherein the instructions cause the at least one processor to: (processor coupled to the memory, which obtains instructions from the memory to perform the method of the invention, claim 3, [0069])
The remainder of the limitations recited in claim 20 are substantially similar to those already addressed in claim 1, and, as such is rejected for similar reasons as given above. 
Regarding claim 21, Barker, Devarakonda, Cox and Neldurg teach the method of claim 1 as described above.
Barker further teaches:
wherein the ranked candidate answers have a first ranking that is specific to the natural language input question […] (organizing answers to a question into a list according to the confidence value of each answer [0029]-[0033]; the confidence value represents the reliability of the answer to the natural language input question [0215], [0070])
[…] candidate answers […] (a QA system receives an input question regarding a medical condition and uses natural language analysis to generate a group of answers [0028]-[0029])
[…] ranking is specific to the patient (ordering medical treatments for treating a patient, claim 1, [0161])
Barker does not teach:
ranking is independent of the one or more medical conditions and corresponding medical condition content indicator data structures associated with the patient […]
wherein the re-ranked […] items have a second ranking different from the first ranking, where the second ranking is specific to the […] entity
However, Neldurg in the analogous art teaches:
ranking is independent of the one or more medical conditions and corresponding medical condition content indicator data structures associated with the patient […] (the promotional offers displayed according to initial assigned scores; initial scores may be based on the most recent promotional offer sent or a success level associated with each offer [0018])
wherein the re-ranked […] items have a second ranking different from the first ranking, where the second ranking is specific to the […] entity (the order in which the promotional offers are displayed to the user is modified based on the adjusted scores of the promotional offers [0018], [0021]; adjusting the scores of the promotional offers in response to the matching of the keyword of the entity to the promotional offers [0007], [0018], [0046])
Regarding claim 22, Barker, Devarakonda, Cox and Neldurg teach the method of claim 1 as described above.
Barker does not teach:
wherein the content indicators in at least one of the medical condition content indicator data structures comprise terms/phrases associated with at least one of a type of a corresponding medical condition, a stage of the corresponding medical condition, or symptoms of the corresponding medical condition
However, Cox in the analogous art teaches:
wherein the content indicators in at least one of the medical condition content indicator data structures comprise terms/phrases associated with at least one of a type of a corresponding medical condition, a stage of the corresponding medical condition, or symptoms of the corresponding medical condition  (patient information to extract features into structured information such as instances of medical conditions and instances indicating diagnoses including symptoms [0247], [0263], [0152], [0156]; trigger condition indicating presence of a particular medical diagnosis with a trend such as fluctuating blood sugar levels in the patient’s information may be particular terms or phrases [0249]-[0250]; types of diabetes [0165], Fig. 9A)
Claims 23 and 24 recite substantially similar limitations as those already addressed in claim 21, and, as such is rejected for similar reasons as given above. 
Claims 8, 10 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Barker, Devarakonda, Cox and Neldurg in further view of Kartoun (US 2019/0189253 A1).  
Regarding claim 8, Barker, Devarakonda, Cox and Neldurg teach the method of claim 1 as described above. 
Barker further teaches:
generating a user interface that presents […] to the user; and (presenting a graphical user interface to the user [0068])
receiving user input […] (receiving user input [0213])
[…] the candidate answers […] (a QA system receives an input question regarding a medical condition and uses natural language analysis to generate a group of answers [0028]-[0029])
Barker does not teach:
the one or more medical conditions associated with the patient 
However, Cox in the analogous art teaches:
the one or more medical conditions associated with the patient (identifying diagnoses of the patient [0263]) 
Barker and Cox do not teach:
wherein analyzing the portions of content associated with each of the […] items comprises analyzing the portions of content based on […] content indicators […] to determine which portions of content match content indicators […]
However, Neldurg in the analogous art teaches:
wherein analyzing the portions of content associated with each of the […] items comprises analyzing the portions of content based on […] content indicators […] to determine which portions of content match content indicators […] (the analyzer is configured to search each promotional offer of a plurality of offers for presence of any keywords of the entity to generate a match between the promotional offer and the keyword [0008], [0046])
Barker, Cox and Neldurg not teach:
medical condition content indicator data structures corresponding to […] at least one medical condition 
[…] the medical condition content indicator data structures
However, Devarakonda in the analogous art teaches:
medical condition content indicator data structures corresponding to […] at least one medical condition (information regarding a medical condition of the patient such as symptoms and vital signs [0118]; evidence of the medical condition from structured medical data from the patient’s EMR [0121])
[…] the medical condition content indicator data structures (information regarding a medical condition of the patient such as symptoms and vital signs [0118]; evidence of the medical condition from structured medical data from the patient’s EMR [0121])
Barker, Devarakonda, Cox and Neldurg do not teach:
selecting at least one of the one or more medical conditions associated with the patient
the selected at least one medical condition
However, Kartoun in the analogous art teaches:
selecting at least one of the one or more medical conditions associated with the patient (user selects option on GUI for a medical condition [0080])
the selected at least one medical condition (user selects option on GUI for a medical condition [0080])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Barker, Devarakonda, Cox and Neldurg to include selecting at least one medical condition of the patient as taught by Kartoun. By selecting at least one medical condition of the patient, the patient’s medical professional is able to access a summary of the patient’s medical conditions including those the patient is at risk for with evidence of their risk level (Kartoun [0081]). 
Regarding claim 10, Barker, Devarakonda, Cox and Neldurg teach the method of claim 1 as described above. 
Barker, Devarakonda, Cox and Neldurg do not teach:
wherein the medical condition content indicator data structures specify terms/phrases, metadata, or other indicators of content that are indicative of content of particular interest to patients having the corresponding medical conditions
However, Kartoun in the analogous art teaches:
wherein the medical condition content indicator data structures specify terms/phrases, metadata, or other indicators of content that are indicative of content of particular interest to patients having the corresponding medical conditions (indicators relevant to a medical condition e.g. terms/phrases, medications, medical concepts [0021])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Barker, Devarakonda, Cox and Neldurg to include the specifications of medical condition content indicator data structures mentioned above as taught by Kartoun. This allows for all the relevant information related to the patient’s medical condition to be collected in order to verify whether the patient has the medical condition (Kartoun [0020]-[0021]). 
Claim 18 recites substantially similar limitations as those already addressed in claim 8, and, as such is rejected for similar reasons as given above. 
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barker, Devarakonda, Cox and Neldurg in further view of Rossi (US 2017/0360377 A1).  
Regarding claim 9, Barker, Devarakonda, Cox and Neldurg teach the method of claim 1 as described above. 
Barker does not teach:
[…] based on correlation of the one or more medical conditions associated with the patient and the medical condition content indicator data structures
However, Cox in the analogous art teaches:
[…] based on correlation of the one or more medical conditions associated with the patient and the medical condition content indicator data structures (trigger conditions of the health assessments are correlated with extracted features from the patient information [0263]; extracted features may comprise instances of medical conditions or symptoms [0247]; trigger conditions may be a medical diagnosis [0249])
Barker, Devarakonda, Cox and Neldurg do not teach:
further comprising generating a user specific dictionary data structure specifying content indicators for the patient
However, Rossi in the analogous art teaches:
further comprising generating a user specific dictionary data structure specifying content indicators for the patient (generating a user specific dictionary where the model learns the shapes characterizing the heart beats of a user [0121], [0005])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Barker, Devarakonda, Cox and Neldurg to include generating a user specific dictionary data structure specifying content indicators for the patient as taught by Rossi. This creates a user specific dictionary which is easily reconfigurable and adaptive to different user states (Rossi [0121]). 
Claim 19 recites substantially similar limitations as those already addressed in claim 9, and, as such is rejected for similar reasons as given above.

Response to Arguments
Regarding the rejection under 35 U.S.C. § 101 of Claims 1-2, 5-12 and 15-24, the claims integrate the judicial exception into a practical application as they are directed to improvements to other technology. Specifically, the claimed invention utilizes machine learning to identify medical conditions of a patient. This improves the ranking of candidate answers based on relevance to the patient’s medical condition. For example see paras. [0048], [0020] and [0094] from the specification. Therefore, 1-2, 5-12 and 15-24 are subject matter eligible because the claims do not recite an abstract idea that could be performed by methods of organizing human activity.
Regarding the rejection under 35 U.S.C. § 103 of Claims 1-2, 5-12 and 15-20, the Examiner has considered the Applicant’s arguments; however, these arguments are moot given the new grounds of rejection as necessitated by amendment and/or afforded by the present RCE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686